ALMON, Justice.
On June 1, 1976, LeBaron A. Foster, M.D., pleaded guilty in the Circuit Court of Mobile County to one count of attempting to give away Phentermine Hydrochloride, and one count of attempting to give away Phenmetrazine Hydrochloride. Based on this conviction, the Alabama State Board of Medical Examiners summarily revoked, without a hearing, Foster’s Certificate of Qualification to practice medicine in the *292State of Alabama “pursuant to Tit. 46, § 277, Code of Alabama 1940 (Recomp.1958) (1972 Cum.Supp.)”
In Greenfield v. Hamrick, 341 So.2d 136 (Ala.1976), this court held that Tit. 46, § 277, is unconstitutional “insofar as it authorizes a revocation or suspension without notice and an opportunity to be heard.” This case is therefore reversed and remanded for a hearing as provided for by § 271 of Tit. 46, as amended by Act No. 161, 1975. We pretermit consideration of whether a medical doctor’s Certificate of Qualification can be revoked for an “attempt” under Tit. 14, § 42, Code of Alabama 1940, Recompiled 1958, rather than for giving away a controlled substance under Tit. 22, § 258(47) et seq., Code, supra.
REVERSED AND REMANDED.
TORBERT, C. J., and BLOODWORTH, JONES and EMBRY, JJ., concur.